Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 1 of 63       1



                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION
 _____________________________________________________________
 UNITED STATES OF AMERICA,
              Plaintiff,
       -vs-                                       Criminal Docket
                                                  No. 19-45-GF-BMM
 MYCHAL THOMAS DAMON, and
 JOSHUA JAMES BIRDRATTLER,                        Criminal Docket
                                                  No. 19-57-GF-BMM
      Defendant.
 _____________________________________________________________
               TRANSCRIPT OF MOTION HEARING PROCEEDINGS
                  Heard in the Charles Pray Courtroom
                   Missouri River Federal Courthouse
                        125 Central Avenue West
                         Great Falls, Montana
                           December 16, 2019
                               2:05 p.m.


                   BEFORE THE HONORABLE BRIAN MORRIS

                     UNITED STATES DISTRICT JUDGE




                       TINA C. BRILZ, RPR, FCRR
                       Freelance Court Reporter
                      BRILZ COURT REPORTING, INC.
                         4956 Smallwood Court
                        Helena, Montana 59601



 Proceedings recorded by mechanical stenography, transcript
 produced by computer.
Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 2 of 63   2



                        A P P E A R A N C E S :


       PRESENT ON BEHALF OF THE PLAINTIFF, THE UNITED
       STATES OF AMERICA:
                    MS. LORI A. HARPER SUEK and
                    MR. TIMOTHY A. TATARKA
                    Assistants U.S. Attorney
                    OFFICE OF THE U.S. ATTORNEY
                    James F. Battin Federal Courthouse
                    2601 2nd Avenue North, Suite 3200
                    Billings, Montana 59101
                        and
                    MS. CASSADY A. ADAMS
                    Assistant U.S. Attorney
                    U.S. ATTORNEY'S OFFICE - GREAT FALLS
                    119 First Avenue North, Suite 300
                    P.O. Box 3447
                    Great Falls, Montana 59403


       PRESENT ON BEHALF OF THE DEFENDANTS, MYCHAL THOMAS
       DAMON and JOSHUA JAMES BIRDRATTLER:
                    MR. R. HENRY "HANK" BRANOM, JUNIOR
                    Assistant Federal Defender
                    FEDERAL DEFENDERS OF MONTANA
                    GREAT FALLS BRANCH
                    104 Second Street South
                       Suite 301
                    Great Falls, Montana 59403-3547
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 3 of 63    3



 1    The following proceedings were had:
 2

 3                THE COURT: Please be seated.
 4          Madam Clerk, please call the first case on the court's
 5    calendar.
 6                CLERK OF COURT: This court will now conduct motion
 7    hearings in Cause Numbers CR-19-45-GF-BMM, United States of
 8    America versus Mychal Thomas Damon; and CR-19-57-GF-BMM, United
 9    States of America versus Joshua James Birdrattler.
10                THE COURT: Good afternoon, Ms. Adams.
11                MS. ADAMS: Good afternoon, Your Honor.
12                THE COURT: Looks like you brought in the A team
13    here.
14                MS. ADAMS: We have our billet chief, Tim Tatarka,
15    and Deputy Chief Lori Suek with me at counsel.
16                MS. SUEK: Good afternoon, Your Honor.
17                THE COURT: The A-plus team. I don't want to deflate
18    the grades.
19          Good afternoon, Mr. Branom.
20                MR. BRANOM: Good afternoon.
21                THE COURT: Good afternoon, Mr. Damon; good
22    afternoon, Mr. Birdrattler.
23                DEFENDANT BIRDRATTLER: Good afternoon, Your Honor.
24                THE COURT: We're here on a motion in limine filed by
25    the government related to an earlier order I issued in October
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 4 of 63   4



 1    of this year regarding -- or I'm sorry -- yeah. In October.
 2    Regarding the polygraph evidence and the motion to suppress.
 3          Ms. Adams, who's going to argue for the government?
 4               MS. ADAMS: Mr. Tatarka will, Your Honor.
 5               THE COURT: Before we get started, one of the items
 6    that became an issue here was I directed the government to file
 7    documentation of the policy that prohibits recording. And I
 8    got a copy -- three documents were filed. Number one was a
 9    government -- the FBI's general policy regarding recording that
10    contains presumptions of various kinds. And there was three
11    circumstances, I believe, or two circumstances when that
12    presumption of recording doesn't apply; one of those is the
13    public safety exception in New York versus Quarles, which I
14    don't believe applies here. And the other one was an issue
15    involving national security -- or terrorism. And I don't think
16    either of those are implicated here.
17          And then, the second document was layout of the
18    operational arrangements of the federal prosecutors and their
19    interaction with the tribal authorities in the State of Montana
20    -- District of Montana, excuse me.
21          And finally, a declaration by an FBI agent.
22          But nowhere did you actually produce the policy. So I'm
23    still wondering whether there is such a policy.
24               MR. TATARKA: And --
25               THE COURT: Why don't you go to the podium. If
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 5 of 63    5



 1    you're going to argue, Mr. Tatarka, why don't you go to the
 2    podium.
 3               MR. BRANOM: And Judge, before we get too far into
 4    this, you are holding a hearing in both these cases. I've
 5    discussed it with Mr. Damon and Mr. Birdrattler. And they
 6    consent to having the hearing combined.
 7               THE COURT: Thank you, Mr. Branom.
 8          Do you represent both of them?
 9               MR. BRANOM: Yes, Your Honor.
10               THE COURT: Okay.
11          And Mr. Damon and Mr. Birdrattler, you understand you have
12    separate cases. The same issue is presented in each of your
13    cases. And we're going to talk about the legal issues that
14    each case presents and then talk about how the facts of each of
15    your cases apply to those legal questions. Do you understand?
16               MR. DAMON: Yes, Your Honor.
17               MR. BIRDRATTLER: Yes, Your Honor.
18               THE COURT: All right. Good.
19          Thank you.
20          Go ahead, Mr. Tatarka.
21               MR. TATARKA: So to answer the court's question
22    directly, the United States has given the court the policies
23    that it has with respect to -- with respect to the recording of
24    interviews, both generally and with respect to Indian Country.
25          There's one important clarification that I want to make
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 6 of 63     6



 1    with respect to the court's -- the way the court has outlined
 2    -- outlined that policy.
 3          And I want to clarify that my purpose here is not to
 4    relitigate the court's prior order. But I do want to make sure
 5    that I'm laying the stuff out correctly.
 6          The policies that the court noted, and the policies that
 7    we gave you, with respect to the presumption of recording, is
 8    the presumption of recording custodial interviews.
 9          So, the court is correct that there is a presumption for
10    custodial interviews that they will be recorded, and there are
11    exceptions to that presumption in those cases that the court
12    outlined.
13          However, I don't think there's any dispute here that this
14    is a noncustodial -- that neither of these cases were custodial
15    interviews.
16          And I don't think that was something that has ever been --
17    that has ever really been contested.
18                THE COURT: They're not custodial in the traditional
19    sense that the defendants weren't free to leave. But they also
20    weren't field interviews. This wasn't something out on the fly
21    where the agent had to question a witness and didn't have time
22    to get the equipment together. This was a preplanned, staged
23    event. "Please come to the office for an interview."
24                MR. TATARKA: Absolutely. No question, Your Honor.
25                THE COURT: There's no reason the equipment wasn't
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 7 of 63   7



 1    available. None of those kind of justifications would apply.
 2          And I understand what you gave me are the presumptions
 3    regarding custodial interviews.
 4               MR. TATARKA: Correct.
 5               THE COURT: I asked for the policy regarding
 6    recording of the pre-polygraph interviews. And so you gave me
 7    the presumptions. You gave me the second document, which was
 8    -- and verify -- on the presumptions, there's a public safety
 9    and national security exception. And that's New York versus
10    Quarles is the public safety exception. You've got a person
11    arrested in a crowded supermarket. He hides a gun in the
12    cantaloupe section of the produce aisle. "Where is the gun?
13    Somebody could get hurt. We've got to find this right now."
14    You asked him where it is. He doesn't get the benefit of
15    recording. That's perfectly appropriate.
16          The presumption, likewise, does not apply to limited
17    circumstances undertaken to get at national-security-related
18    intelligence. Doesn't apply here. Or questioning concerning
19    intelligence, sources, or methods.
20          The public disclosure which would cause damage to national
21    security. Do any of those apply here?
22               MR. TATARKA: Well, national security is implicated
23    with respect to the procedure that the polygraph -- and the
24    court addressed that thoroughly in its order. And again, I
25    want to be clear, though, with respect to: I understand that
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 8 of 63    8



 1    the court can disagree with the policy and believe that perhaps
 2    it should extend to some noncustodial interviews. But I want
 3    to be clear that the government's position has been throughout
 4    that this was a noncustodial interview. The presumption never
 5    applied here.
 6               THE COURT: And I'm sure -- state law differs from
 7    federal, I understand that. I understand what the FBI's
 8    obligation is.
 9          But the presumption arose in the context of the cases back
10    in 2014 involving Agent Smiedala, where there was concern by
11    judges in this district about the process that happened --
12    similar process that would happen in these two cases. And in
13    response, we were told by the government, the FBI had changed
14    its policy and would start recording interviews.
15          And so I had none of these cases from 2014 until now.
16    It's a five-year gap. So, then, when this came up, I was,
17    like, "Oh, what's changed?" So I asked for the policy if
18    there's a change. And I was given the presumptions memo. And
19    I was given Exhibit 2, which was the District of Montana 2019
20    Indian Country Law Enforcement Initiative Operational Plan.
21    Lays out the interplay between the federal law enforcement and
22    the U.S. Attorney's Office and the tribal law enforcement and
23    prosecutors' offices.
24          Then, the third document -- I don't it -- that second
25    document really doesn't relate directly to anything regarding
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 9 of 63    9



 1    recording or not recording interviews.
 2               MR. TATARKA: I think there is one section in there
 3    that reaffirms the nationwide policy with respect to a
 4    presumption with respect to custodial interviews and an
 5    encouragement to record with respect to the noncustodial
 6    interviews.
 7               THE COURT: Right.
 8          And part of the reason that I asked for these documents
 9    was to determine whether the judges in the district were
10    misled. That there had been a change in policy. We were going
11    to record in Indian Country, and it was reported back from the
12    Chief Judge of the district that he had been informed directly
13    by the director of the FBI at a conference that, yes, it had
14    been changed. And Montana was in large part the impetus for
15    that change.
16          The third document is a declaration from Josefina -- is it
17    Regula? I'm not sure of the pronunciation on that.
18               MR. TATARKA: Your guess is as good as mine, Your
19    Honor.
20               THE COURT: She's the Acting Unit Chief, Polygraph
21    Unit, Security Division, FBI. And she explains her impressive
22    background and credentials. And then she refers in
23    paragraph 5: "Per the FBI's Polygraph Program Policy Guide."
24    And then she quotes from that and discusses that. But you've
25    never produced that Polygraph Program Policy Guide, which,
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 10 of 63   10



 1    presumably, is what she's relying upon as support for the
 2    notion that this practice was pursuant to FBI policy.
 3                MR. TATARKA: Okay.
 4          And I don't have an answer to that question. If you don't
 5    mind if I confer with my --
 6                THE COURT: It's similar, to me, if I ask a lawyer:
 7    "Provide me the statute that supports your position of this
 8    action," instead of giving me a copy of the statute, you tell
 9    me what you think the statute says and why it applies.
10          Where is the policy?
11                MR. TATARKA: Well --
12                THE COURT: Please consult, by all means.
13                (A brief off-the-record discussion was had among
14                Mr. Tatarka, Ms. Suek, and Ms. Adams at counsel
15                table.)
16                MR. TATARKA: Your Honor, my understanding is we have
17    -- I can look -- I can see what I can do about getting that --
18    that -- that statement that is referenced in the affidavit.
19          That said, our -- the United States is asserting to you
20    that we have provided you the relevant policies that we have
21    with this.
22          And the only other thing that I will add is my purpose
23    here today is not to relitigate the court's order.
24                THE COURT: Let me explain where I'm going, too. One
25    of the issues here, the government's proposed: "Well, we won't
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 11 of 63   11



 1    play the recording. The agent will testify as to the content
 2    of the interview."
 3          One of the issues that may come up on cross-examination or
 4    direct is: "You didn't take notes; did you?"
 5          "Well, no, I didn't."
 6          "And you didn't do X or Y?"
 7          "No. Because I recorded it," or a portion of it. You
 8    know, that's the response.
 9          "And why didn't you record the whole thing?"
10          "Well, FBI policy prohibited it."
11          Well, how can defendant cross-examine the witness about
12    any FBI policy if we don't have a copy of the policy? We had
13    this referenced to the policy by the declaration of the agent,
14    but I don't have the policy itself. And so, I don't know --
15    you know, if that gives a complete picture of the policy, if
16    there's exceptions, if there are qualifications. I don't know
17    that. And I don't see how the defendant could explore that
18    issue without having a copy of this policy that's referenced in
19    the agent's declaration.
20          Do you see where I'm going here?
21                MR. TATARKA: I do, Your Honor. And it is my
22    understanding that the -- the -- that there isn't a written
23    policy about this. I understand there's a reference to that,
24    and I don't know the answer to the question about whether or
25    not that is the policy that we gave you. I know it's referred
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 12 of 63   12



 1    to as the 2016 policy, and the date on it is 2014, but it went
 2    into effect in 2016. But --
 3                THE COURT: What I'm worried about is if it comes to
 4    that during the trial, we have a cross-examination argument
 5    about the policy. Well, was there really a policy? Or was it
 6    -- was there contemporaneously-enacted policy that prohibited
 7    recording. Or was that the agent's interpretation? Was that
 8    the agent's supervisor's interpretation. Was that the
 9    directive from headquarters? I don't know. Where is it? If
10    there is a the policy --
11                MR. TATARKA: Well, that can -- to the extent that
12    can be explored with the -- with the witness --
13                THE COURT: The problem is that the defendants are
14    working with one hand tied behind their back, because the
15    witness will say: "Well, here's what the policy says," without
16    the ability of the court or the defendant to review what the
17    policy is.
18                MR. TATARKA: Again, we do have a sworn -- a sworn
19    statement --
20                THE COURT: I understand that. You have a
21    statement --
22                MR. TATARKA: Not just by the agent, but by the
23    director of the unit that that is -- I don't think there
24    necessarily has to be a written policy in order for it to be
25    the policy. And I do understand there's a citation and that
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 13 of 63   13



 1    that citation needs to be explored, and we're -- I can't
 2    promise that we'll -- that we'll give it, because I'm not sure
 3    what it's a reference to. But I can assure you --
 4                THE COURT: If there's no policy, what's the basis
 5    for the statements in the agent's declaration? For example,
 6    paragraph 5: "Polygraph examiners must advise all individuals
 7    undergoing a polygraph examination whether the examination is
 8    being monitored." Why must they? Because she says so? Where
 9    is the policy?
10                MR. TATARKA: There's nothing wrong with that, Your
11    Honor.
12                THE COURT: I know there isn't.
13                MR. TATARKA: There are plenty of cases where: "The
14    policy is what I say it is, because I'm in charge. I'm
15    responsible for that unit."
16          And she's the person responsible for that unit.
17          I don't think -- I don't think it is -- it -- that -- to
18    the extent that this isn't about whether there are references
19    to a written policy, and the question is just: Is it the
20    policy because the person in that position says it's the
21    policy? That is perfectly subject to regular
22    cross-examination. "Are you telling me that this is the policy
23    just because you say it is?"
24                THE COURT: All right.
25          But there is a reference in here to this document. Looks
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 14 of 63   14



 1    like a document, "Program Policy Guide."
 2                MR. TATARKA: And I can -- I can promise that I will
 3    get you -- I can get you an answer to the question about
 4    whether or not either that we can produce that for you, or I
 5    can get you an explanation about why we can't. I don't know of
 6    any reason why we can't. And I don't know why -- I don't know
 7    why there's a reference to a policy guide when we have been
 8    told that there is no written policy on this point.
 9          And maybe -- it's possible that that is a statement -- you
10    know, sort of about the -- about the policy of making policies,
11    rather than --
12                THE COURT: I'm quoting here: "Per the FBI's
13    Polygraph Program Policy Guide, most recently updated November
14    20, 2015," that sounds like a document to me.
15                MR. TATARKA: No. No. I'm not saying that. But I'm
16    saying it's conceivable to me that that is a policy guide that
17    says these are the times when you can make a policy. Not a
18    substantive policy on -- on --
19                THE COURT: Okay.
20          But then it goes on: "The policy states" -- "states."
21    That, to me, isn't like I, as the director --
22                MR. TATARKA: No, I agree.
23                THE COURT: That the polygraph examination is, quote,
24    "a sensitive investigation technique," end quote, and that the
25    quote, "utility of the very sensitive technique is likely to be
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 15 of 63   15



 1    compromised by unwarranted public disclosure." End quote.
 2                MR. TATARKA: And you want to know if there's
 3    something on one side or the other of that quote. That is
 4    perfectly reasonable.
 5                THE COURT: Yes. So that when you're quoting like
 6    that, it sounds to me like there's a document. I haven't seen
 7    that document. If it has to be filed under seal, that's fine.
 8    I just want the parties to have the ability to fully explore
 9    the parameters of this alleged policy. That would be -- if
10    that would be the justification by the witness for not
11    recording the interview or not doing various things.
12                MR. TATARKA: Yes, Your Honor. And I completely
13    understand that. And I appreciate the court's patience. I
14    know that you've had sort of a parade of various government
15    attorneys here. And I hope that the court recognizes that
16    that's because we've taken this -- the court's concern
17    seriously and have had, again, the criminal chief, the
18    appellate folks here to testify -- or here to argue before you.
19    And I understand that that can result in some gaps in what the
20    entire knowledge of the U.S. is. And the best that I can say
21    is that I can either get that policy for you, or I can get you
22    an explanation about why I can't, if I can't.
23                THE COURT: All right.
24          Later on in that same paragraph, the agent refers to: "It
25    has been the best practice of the FBI polygraph unit."
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 16 of 63   16



 1          Now, that sounds more like: "Here's how we do it in
 2    practice. This is our unofficial policy," as opposed to a
 3    written document that seemed to be referenced earlier in the
 4    paragraph.
 5                MR. TATARKA: And again, to -- I don't -- that, it
 6    does seem to me -- again, something that if the agent is under
 7    -- is under a misunderstanding, that that is subject to
 8    something that can be -- could be clarified through cross -- or
 9    that could be attacked through cross-examination.
10                THE COURT: All right.
11          Go ahead.
12                MR. TATARKA: So, again, I can -- I will work on
13    getting you an answer for this. I really do -- again, I
14    appreciate your patience for the variety of folks coming up
15    here. The purpose I wanted to with this one come up this time
16    is because I really do think that we -- we are taking seriously
17    the court's concerns about completeness. And that while we can
18    -- can disagree about whether or not it's applicable in these
19    particular cases, we certainly recognize that there are times
20    where a partial recording could raise completeness issues. And
21    we do think that those issues are resolved as proposed in these
22    cases by -- and sort of -- in a similar way to the Virginia --
23    or New Hampshire Supreme Court issue that the court referenced
24    -- or case that the court referenced in its previous order, in
25    saying -- in that case, the court excluded the recorded
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 17 of 63   17



 1    statements. In this case, the United States is prepared to
 2    forego those recorded statements and have the testimony
 3    presented under the regular rules of evidence, which
 4    essentially -- and I do think this is in good faith by the
 5    government -- essentially, unwinds the issue of the partial
 6    recording. And puts it in the -- at least on -- that deals
 7    with that issue of partiality and the issue of completeness.
 8                THE COURT: Okay.
 9          So let me just bring this up directly with you, and I will
10    explore it with Mr. Branom when he comes up.
11          So we have a trial and the agent testifies, and he says:
12    "I sat down," lays the scene about where this happened. "And I
13    started asking Mr. Damon, Mr. Birdrattler. I conducted
14    interrogation and asked them a number of things. And during
15    the course of the interrogation, each of them separately
16    confessed to some criminal culpability." And that happens a
17    lot. It doesn't happen in Montana state courts anymore, but it
18    happens in federal courts around the country, where the agent
19    simply testifies about an interview, and whether it's custodial
20    or not, we can disagree, without a recording, recording of
21    that.
22                MR. TATARKA: Uhm-hum.
23                THE COURT: What happens, then, on cross-examination?
24    What's the scope of cross-examination?
25                MR. TATARKA: I think the scope of cross-examination
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 18 of 63   18



 1    is that the defense can get into -- so, I think the guide there
 2    is Model Jury Instruction 4.1 when a defendant has a -- right?
 3    You've given this a number of times: You've heard a
 4    defendant's statement. It's up to the jury to determine both
 5    whether this statement was made, or how much weight to give it.
 6           I do think that the cross-examination can get into the
 7    issues of why that, conceivably, should be given less weight,
 8    even including the fact that a portion of it was --
 9                THE COURT: Okay.
10           So, cross-examine the agent: "You don't have any notes of
11    that interview; do you?"
12           "No."
13           "Okay. And you didn't make a written record of that
14    interview; did you?"
15           "No."
16           All right.
17           And the agent says: "Well, I didn't have to. I recorded
18    it."
19           Then we're right back where we started.
20                MR. TATARKA: Well, and that happens -- there's
21    certainly a number of ways that the defense can raise issues
22    that we would then -- again, this is -- exactly happened in the
23    Deputee case, not with respect to recording, but with respect
24    to basically the defense said: "Well, why didn't -- you've
25    only told me three things. Why did it take you two hours to do
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 19 of 63   19



 1    it?"
 2           And the court -- and again, Ms. Suek was part of that
 3    case, if you have specific details. But, essentially, the
 4    court, both the district court and the Ninth Circuit, said:
 5    "Yes, at that point, it's perfectly appropriate to say: 'This
 6    happened in the context of a polygraph interview where a
 7    polygraph wasn't conducted. That's why it took so long.'"
 8           And again, if -- there's nothing wrong with the defense
 9    getting into the issue of -- it's, essentially -- you know,
10    this court referenced the Ninth Circuit's decision in Wright,
11    and although that was in the context of suppression, what the
12    court said there is: "Sure. The fact finder can look at --
13    can take into account the fact that it was unrecorded. And the
14    court -- and the factfinder can take into account the
15    government gave its reason for why it wasn't recorded."
16           There's no reason why the jury can't make that -- I don't
17    think there's any need for an instruction for the -- beyond
18    Model Rule 4.1, for the jury to be able to -- for the defense
19    to be able to raise that as a reason to distrust the agent's
20    statements, and the jury to consider the government's response
21    to that.
22                THE COURT: All right.
23           So, I understand -- if the defendant asks the question:
24    "Okay. You didn't -- you don't have notes of this interview.
25    You didn't make a written record of this interview." And that
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 20 of 63   20



 1    wouldn't implicate the recording or not recording. Or wouldn't
 2    raise it directly. It wouldn't raise the polygraph issue.
 3          But -- and I might be willing to say: Okay. You know, in
 4    lieu of the instruction, I'm going to allow the defendant to
 5    cross-examine -- in lieu of the adverse inference instruction,
 6    I allow the defendant to cross-examine the agent about the
 7    things that aren't there. We don't have a signed confession.
 8    We don't have something written out of that nature.
 9                MR. TATARKA: Yep.
10                THE COURT: But, I'm trying to figure out what
11    happens when either the agent on cross, or you get up on
12    redirect, and say: "Well, you didn't take notes, because you
13    recorded it; right?"
14          He says: "Oh, yeah, I did that."
15                MR. TATARKA: Well, I recorded.
16                THE COURT: Recorded a portion.
17                MR. TATARKA: Recorded a portion of it.
18                THE COURT: Then we're back with --
19                MR. TATARKA: But I don't think there's a problem
20    there. It seems like that's -- that seems like that's fodder
21    for the defense. The defense can say --
22                THE COURT: But this is in -- but it's no problem,
23    except it might open the door back to the adverse inference
24    instruction.
25                MR. TATARKA: No, Your Honor I don't think so.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 21 of 63   21



 1                THE COURT: Why?
 2                MR. TATARKA: Because there's no reason why the --
 3                THE COURT: And how do I explain to the jury we're
 4    not playing the recording?
 5                MR. TATARKA: Well, I think -- I think that's --
 6    that's absolutely to the defense's benefit.
 7                THE COURT: To not play the recording?
 8                MR. TATARKA: To not play --
 9                THE COURT: I agree. I agree.
10                MR. TATARKA: I mean, I think there would be a real
11    problem if the defense says: "We don't want the recording in."
12    And near as I can tell, the defense -- and this is something
13    different than the issue in Graham, where it was much more
14    complicated. The defense has never said that it has any
15    interest in eliciting that recording. It does seem like it
16    would be self-pitch softball for them to say: "We don't want
17    the recording admitted, but we want to be able to raise,
18    because -- we don't want -- we want to be able to raise
19    something that casts doubt on the interview." And get both
20    things. That actually does seem like a case --
21                THE COURT: How would the defense cross-examine the
22    agent under that theory, where they can't cast doubt on the --
23                MR. TATARKA: Well, no. I don't think there's any
24    problem with the defense casting doubt. I just don't think
25    that -- I don't see any reason why the defendants' casting
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 22 of 63   22



 1    doubt on the recording procedure necessitates the --
 2                THE COURT: No, not the recording procedure. I'm
 3    talking about --
 4                MR. TATARKA: No. But what I mean, Your Honor, is to
 5    say: I don't see any reason with the defense saying: "Did you
 6    record this interview?"
 7          "Well, I recorded part of it."
 8          "Why did you not record the other part?"
 9          And raising the allegation that the officer did that --
10    agent did that for nefarious reasons. But that should not earn
11    him an adverse instruction from you. He can make that
12    argument; he just doesn't get the court to pile on.
13                THE COURT: I thought the government proposed a
14    situation where you don't discuss the recording.
15                MR. TATARKA: We don't intend to.
16                THE COURT: Right. So, your motion in limine
17    contemplates a scenario whereby the agent comes in, takes the
18    stand, and explains the -- describes his recollection of the
19    interview with the defendant.
20                MR. TATARKA: Yes.
21                THE COURT: All right.
22                MR. TATARKA: And if the --
23                THE COURT: So then -- I'm trying to understand the
24    scenario.
25                MR. TATARKA: I'm sorry, Your Honor.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 23 of 63   23



 1                THE COURT: So, we had that. Now, we get to
 2    cross-examination. And the defendant -- the balance here is
 3    allowing them to cross-examine in a robust way, but without --
 4    I mean, I'm talking about not tying both the government's hands
 5    behind their back, but trying to -- you know, I'm not a fan of
 6    the process. You understand that?
 7                MR. TATARKA: I absolutely do.
 8                THE COURT: But I'm trying to make sure that this
 9    will be fair. So allowing the defendant to have some ability
10    to cross-examine and challenge the agent, because the agent
11    doesn't have a written record, agent does have notes of the
12    proceeding. How do you remember exactly what was said? Things
13    of that nature. This was a long time ago, without getting into
14    -- without the defendant being able to attack him unfairly,
15    attack the agent unfairly about: Well, you didn't -- you know,
16    not getting the recording -- I don't want -- I don't want the
17    defense to be able to induce the recording response that might
18    trigger, then, the adverse inference instruction.
19                MR. TATARKA: No. I understand where you're coming
20    from.
21                THE COURT: So I'm trying to wrestle with the
22    procedure where the agent testifies: "I interviewed the
23    defendant on this date. It was -- it took place at this
24    building. We started at, I think, about one o'clock, and my
25    recollection was it went till 1:20," whatever the time was.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 24 of 63   24



 1    "During the course of the interview, I asked him about the
 2    allegations." I think there were Miranda waivers in both these
 3    cases.
 4                MR. TATARKA: Yep. Yep.
 5                THE COURT: "I read their rights, they signed Miranda
 6    waivers, and then they confessed to some criminal culpability."
 7    And whatever further question you want to ask.
 8          Mr. Branom then gets to cross-examine. And allow him to
 9    attack the witness's memory; allow him to attack the fact the
10    witness doesn't have notes that were contemporaneous notes of
11    the proceeding; that he doesn't have a written confession,
12    things of that nature.
13          And then both sides have a little bit of jeopardy here. I
14    mean, I don't want -- the defendant -- the easy thing for
15    Mr. Branom is to just say: "Well, you don't have a recording?"
16          "Well, yeah, I do."
17          And I'll allow the interview and that triggers the adverse
18    inference instruction.
19          But Mr. Branom, I assume, doesn't want the recording
20    played, because it's in the defendant's own words. And so, I'm
21    trying to cabin the defendant's cross-examination where it
22    gives him a fair chance to attack the memory of the agent, the
23    credibility of the agent, a few things like that, without
24    opening the door to either the playing of the recording or the
25    adverse inference instruction. So I'm trying to get the
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 25 of 63   25



 1    parties to provide some guidance as to -- you know, if we
 2    follow your suggestion, we have the agent testify based on
 3    memory about what happened. How do I structure or limit the
 4    areas in which the defense can cross-examine without getting
 5    into the problem of opening the door? I'll leave it up to the
 6    government, I guess. Potentially leave it up to the government
 7    to decide, you know, when Mr. Branom crosses the line that
 8    would allow you to play the recording. Said: "Yeah, we have a
 9    recording." And then explain all the reasons for the
10    polygraph, the nonrecording and all that. But we have a
11    recording of the defendant's own words about his criminal
12    culpability.
13          Do you understand that what I'm --
14                MR. TATARKA: I do. I -- my impression, and I -- and
15    I think that the court may be thinking about this at one level
16    more nuanced than I had been. Because my -- my impression of
17    it was if -- if the -- if the defense wants to cross-examine
18    about the absence of a recording, it would be free to do so
19    with a -- without an inference -- without an adverse inference
20    one way -- without the court directing an inference one way or
21    the other.
22          Now, I understand that the court is, like I say, thinking
23    on another level of nuance, is: Would there be a way that he
24    could not mention the recording, but put us in a -- put the
25    government in a position where the government would need to
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 26 of 63   26



 1    mention the recording in order to defend itself?
 2                THE COURT: Right. In order to restore the
 3    credibility of the witness, yeah.
 4          And that brings up -- back to the policy again. You know,
 5    okay. We've opened the door, the defense has crossed some
 6    threshold. You want to be able to restore the witness's
 7    credibility: "I have a recording."
 8          "Okay. Well, the whole interview?"
 9          "No. Just a portion."
10          "Well, why not the whole thing?"
11          "Policy."
12          That's where my concern about the absence of the policy
13    comes up. I don't doubt that's the practice. But I want to
14    make sure there was a contemporaneous policy to support the
15    practice if we're going to have Mr. Branom cross-examining
16    about that policy. And that's what my concern is. If there is
17    a written policy, I want to get a copy of it, and --
18                MR. TATARKA: I hear you.
19                THE COURT: So, if there are qualifiers and
20    presumptions and things of that -- exemptions, we know what
21    those nuances are.
22                MR. TATARKA: Certainly.
23          And as I said, I will do my best to either get you and the
24    defense that policy, or explain why we don't have it.
25                THE COURT: So, before you sit down, do you have any
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 27 of 63   27



 1    suggestions, then, about -- I mean, how do you envision this
 2    testimony going? If it's along the lines you're proposing with
 3    my concerns, how does the defense cross-examine here? What, in
 4    the government's view, would be an appropriate scope of that
 5    cross-examination?
 6                MR. TATARKA: (No response.)
 7                THE COURT: You know, these were nine months ago, I
 8    can't remember when they took place. One was April, I think.
 9    One was --
10                MR. TATARKA: Well, the good thing is, I think one
11    thing that -- that would allow for a little bit broader scope
12    of the defendant's cross-examination before -- before we have
13    to get into the issue of the recording, is the fact that in
14    both cases, we have two agents that can testify --
15                THE COURT: And that would be your plan to call Agent
16    Smiedala and Agent Burns, I think in one case. Who was the
17    other case?
18                MR. TATARKA: Schneider. That would be -- I won't be
19    doing the --
20                THE COURT: You would call the two agents. They
21    weren't -- were they -- I don't remember offhand if they were
22    both there for the recorded portion.
23                MR. TATARKA: They are there for the recorded
24    portion.
25                THE COURT: The problem with that -- I mean -- Agent
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 28 of 63   28



 1    Smiedala elicited -- allegedly elicited the confession before
 2    the recording. Right?
 3                MR. TATARKA: Yeah.
 4                THE COURT: So, then, the second agent would come in
 5    and say: "Well, I heard Agent Smiedala ask the question. I
 6    heard the defendant make the admissions"? That's really
 7    getting --
 8                MR. TATARKA: No. I see very little reason to keep
 9    the -- sort of the full story from the -- from the jury if it's
10    -- if it's put into play, that we need to explain the context
11    of these statements --
12                THE COURT: See, but that's -- the reason we don't
13    have the full story is because you didn't record the full
14    interview. That's the problem I have. If the government
15    recorded the full interview, we're not here. There's no issue
16    here. You didn't do it. You say you have a good reason.
17    Okay. But, you know, now, you're kind of wanting to have --
18    let the government provide some corroboration --
19                MR. TATARKA: I don't know that it's -- I don't know
20    that it's corroboration. I think it's exactly what -- in my
21    mind, that's exactly what the -- what the defense wants to
22    challenge is the fact that this -- that this was -- that the
23    government was doing a selective recording.
24                THE COURT: Right. But that's -- hold up.
25                MR. TATARKA: If they want to challenge that, they
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 29 of 63   29



 1    should be able to get the whole thing. If they don't want to
 2    challenge that, we shouldn't force them to.
 3          Here's what I think -- I do think it's a big concession by
 4    the government to not play the defendants' actual recorded
 5    statements. The other concession is: I don't think the
 6    government should be able to put the defense in a position
 7    where it has to choose that line of attack if it doesn't want
 8    to.
 9          But if it -- if the defense chooses that line of attack --
10                THE COURT: Which line? Hold up.
11                MR. TATARKA: If the defense wants to challenge the
12    fact that this was a partially-recorded interview.
13                THE COURT: Right. And again, I'm not going to allow
14    Mr. Branom free rein to cross-examine without opening the
15    possibility of the playing of the recording.
16                MR. TATARKA: Yeah.
17                THE COURT: But I'm trying to figure out what would
18    be fair to allow him to ask that wouldn't cross that line as a
19    legal matter, not a strategic matter for you, where am I --
20                MR. TATARKA: Yeah. And I think the best guidance is
21    Deputee. Again, that wasn't, obviously, about the recording.
22    That was about -- about how the court there walked the line
23    about the fact that this was in the context of a polygraph
24    interview.
25          And again, I think -- if the defense wants to take the
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 30 of 63   30



 1    line of attack that it was partially recorded, then it can do
 2    that. But, it does so without the -- without the adverse
 3    instruction.
 4          If the --
 5                THE COURT: Well, I guess that's going to depend on
 6    how the agent frames it. You know, I'm not sure I can give
 7    everyone a definitive ruling here today. It's going to depend
 8    in part on what happens. How the testimony evolves at trial.
 9    I'm just doing the best we can to try to develop some
10    parameters.
11                MR. TATARKA: So long as the court recognizes that if
12    we -- if we lack that guidance, that we're not -- we're not
13    committing to not recording -- or not playing the recording.
14                THE COURT: What I'm going to have to figure out is:
15    Where do I draw the line where Mr. Branom doesn't get to attack
16    you for not recording without -- we're triggering the adverse
17    inference instruction. I don't think the agent gets to
18    preemptively say: "Well, I recorded the whole thing."
19                MR. TATARKA: I agree.
20                THE COURT: No adverse inference instruction, because
21    Mr. Branom induced me into saying that.
22                MR. TATARKA: No. I agree with that, Your Honor.
23                THE COURT: So that's what I'm trying to figure out
24    is where is his line going to be? You'll have to work with
25    your agent and plan the testimony about how he responds to
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 31 of 63   31



 1    those kind of questions. And I don't know if it's going to
 2    take some sidebars at trial or not. I'll hear from -- anything
 3    else you want to add before Mr. Branom gives his view of where
 4    those lines can be drawn?
 5                MR. TATARKA: I have one minor point.
 6                THE COURT: Yeah.
 7                MR. TATARKA: Which is with respect to the language
 8    of the instruction, and I don't know whether that's something
 9    that we need to get into today or not, but I would just note
10    for the court that -- that the "view with distrust" language,
11    which I think the court got from the Montana cases, is not --
12                THE COURT: We all go back to our roots, Mr. Tatarka.
13                MR. TATARKA: Amen.
14                THE COURT: We can't help ourselves.
15                MR. TATARKA: But that was never language that was
16    crafted for a jury to hear. If you look at all of those cases
17    that are identified in Deines, all of them say they will be
18    viewed by distrust in a judicial determination of voluntariness
19    or the like.
20          If you look at the instructions that were crafted toward
21    -- with an eye towards the jury, both the Massachusetts Supreme
22    Court case, which the court cited, and Judge Molloy's case in
23    Graham, the language that they use was not the "view with
24    distrust" language. It was the language of, you know, to view
25    -- review with great care or caution. And that's the language
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 32 of 63   32



 1    that's also used by this court, by federal courts, with respect
 2    to --
 3                THE COURT: Well, see, that was the instruction I
 4    came up with in the context of the order. As trial approaches,
 5    if you want to propose --
 6                MR. TATARKA: And like I said, I knew that was sort
 7    of a minor point, I just wanted to -- since it was on my mind,
 8    I wanted to frame it for you.
 9                THE COURT: All right.
10          Well, why don't I hear from Mr. Branom now, and I'll give
11    you a chance to rebut. And be thinking about how we should
12    appropriately draw these lines.
13                MR. TATARKA: And I'll consult with these folks who
14    are more likely to be in the mix of it.
15                THE COURT: Thank you, Mr. Tatarka.
16                MR. TATARKA: Thank you, very much.
17                THE COURT: Mr. Branom.
18                MR. BRANOM: Thank you, Your Honor.
19                THE COURT: You're moving a little spryer,
20    Mr. Branom.
21                MR. BRANOM: Not really, Your Honor. I start
22    physical therapy Wednesday. And spry is a relative term.
23                THE COURT: Let me just set the table here.
24                MR. BRANOM: Sure.
25                THE COURT: So, as you recall my order, I did not
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 33 of 63    33



 1    suppress those statements. I don't think the Ninth Circuit law
 2    permitted me to do that. But I did raise some serious concerns
 3    about it.
 4           And the government's proposed -- in order to address some
 5    of those concerns, the government proposed this process by
 6    which the agent would testify based on his memory about what
 7    happened. And if that's the case, I want to give you the
 8    ability to cross-examine the witness. Test his memory about
 9    when this happened. You know, point out to the jury how long
10    ago it was. Ask the agent whether he has contemporaneous notes
11    of what happened, those kind of things, without -- I mean, I
12    guess you have to decide: Do you want the recording played?
13    Is it better for your clients to play their portion of the
14    recording, and then you get the adverse inference instruction;
15    or would you rather keep that out, because then you don't have
16    the defendant's own words. The case law expresses great
17    concern about whether the defendant's own words incriminate
18    him.
19           But I don't want to let you control entirely the process
20    by cross-examining so aggressively and on such a range of
21    issues that you would induce the agent to say something:
22    :well, I have to" -- the agent have to defend himself by
23    saying: "Well, I recorded part of it."
24           Do you understand how I'm addressing this?
25                MR. BRANOM: I believe so. Let me -- initially, the
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 34 of 63   34



 1    motion was to suppress the statements, recorded or otherwise.
 2                THE COURT: Right.
 3                MR. BRANOM: Okay.
 4          So, I think, Judge, we're here -- and you are the
 5    gatekeeper of what --
 6                THE COURT: I denied the motions -- I mean, I, yeah,
 7    denied the motion to suppress.
 8                MR. BRANOM: Right. But you also indicated you were
 9    not happy or comfortable maybe is a better word, with how they
10    got -- how we got here. That the government -- they proposed,
11    and apparently informed the court that we're going to record
12    stuff. And then all the sudden, here's this exception.
13          In some ways, I think this is analogous, if you'll
14    remember, I believe it was the first Devereaux case, there was
15    testimony there was a knife. And the one officer even drew a
16    knife. But nobody collected the knife.
17          Here, the government -- through the FBI, either -- I don't
18    know how we put the toothpaste back in the tube. There is the
19    recording. I mean, that's -- and everything you read, juries
20    think the lawyers are hiding stuff anyway. So now, it's going
21    the look like either it's them or me, we're hiding something
22    that there's this recording. As I understand the government's
23    motion in limine, just having the agent testify: "Oh, this is
24    what he told me," you should still give the cautionary
25    instruction, because we have, on both these cases, this time
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 35 of 63   35



 1    where it's just Agent Smiedala purposefully not recording what
 2    happened. I mean, that's the -- you know, and we've all these
 3    cases you've cited, all the -- these people that come from
 4    varying degrees of sophistication and background, basically,
 5    tell us he does the same thing.
 6          So we've got the perp -- and he doesn't have the other
 7    agent in there. You know, I will -- I can tell the court I
 8    can't think of a time I even came close to questioning Agent
 9    Burns' veracity. I think he's straight as string. But he
10    wasn't in there. And that's the troubling thing is you've got
11    the one agent -- and the other elephant, that it's a polygraph.
12    I mean, that's -- it's not admissible. So, purposely --
13                THE COURT: The results of the polygraph aren't
14    admissible, but no one took a polygraph.
15                MR. BRANOM: Right. So, in my mind, then, this whole
16    polygraph exception, how does that even come in? And I, on one
17    of these, if not both, I remember cross-examining Agent
18    Smiedala: "Well, why didn't you go ahead and do it anyway?"
19          There are false confessions. Well, no. Which either goes
20    to that his purpose is to elicit a confession, not necessarily
21    the truth. But they purposely -- they record -- you know, you
22    can't do it halfway, I guess, is my -- when it's going our way,
23    we record it. But this mystery stuff ahead of time, we're not
24    going to preserve. And I like your one hand behind the back
25    analogy. I don't know what happens. And I think it was at the
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 36 of 63   36



 1    second hearing, I guess that was Mr. Birdrattler, I asked Agent
 2    Smiedala: "Well, if I knew the questions specifically to ask
 3    you of what happens, you're going to tell the truth." And tell
 4    you, in your gatekeeper function, what happens. But I don't
 5    know that.
 6          Of course, the remedy to that is record it. Shoot, record
 7    it and submit it ex parte in camera, you know, so I don't sell
 8    it to Al-Qaeda, or whatever the concern is.
 9          But I think the instruction needs to be given, I guess
10    that's the bottom line of my -- to give both these gentlemen a
11    fair trial, when the government controlled the process of what
12    we're going to preserve this evidence. We're not going to
13    preserve this part of it. To me, that's the issue. Is if we
14    have either the whole picture or no picture, Judge.
15                THE COURT: Well, right. But the proposed solution
16    by the government is to take the recording out as much as we
17    can. And now it's an interview between one federal agent and
18    one defendant. And you can cross-examine about the inequity
19    and power there, about the fear, about whatever defendant might
20    have been feeling, and how -- was the agent bullying the
21    defendant. I don't know. And the fact these were, you know,
22    nine months ago, twelve months ago. "How do you remember all
23    that, word-for-word what happened. How could you possibly
24    remember the questions you asked and responses. You didn't
25    have written notes; did you?"
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 37 of 63   37



 1          "No."
 2          "And you didn't get a signed confession; did you?"
 3          "No."
 4                MR. BRANOM: Well, shouldn't his answer really be:
 5    "Because I listened to the recording last night," I mean, to
 6    prepare for trial, I'm going to look at the best thing I have.
 7    "Well, I got a tape, so I'm going to listen to that."
 8                THE COURT: Then, when that happens, though, then
 9    okay. Now, we've opened the door to the adverse inference
10    instruction and the playing of the tape, potentially. If I'm
11    going to -- you want the adverse instruction, even without the
12    playing of the tape?
13                MR. BRANOM: Absolutely, Your Honor.
14                THE COURT: Why?
15                MR. BRANOM: Because the government controlled the
16    process. The government chose to preserve -- why let the jury
17    only hear part of it, not all of it. And as the court laid out
18    in the order -- if I hadn't seen the, you know, the banner we
19    get to the email, really, I'm thinking, wow, I pulled this off.
20    And then at the end, you say no, I'm not going to suppress it.
21          But they --
22                THE COURT: I like to keep you guessing. That way
23    people read the whole order, Mr. Branom.
24                MR. BRANOM: Indeed. Oh, boy.
25          And these two gentlemen, believe me, they've read it, too.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 38 of 63   38



 1           They controlled the process. And the process -- one,
 2    apparently, is in contradiction to what Judge Christensen was
 3    told by the very head of the FBI of what was going to go on.
 4    And so, I think to make it fair, and that's the bottom line
 5    here, we want it to be fair, that they purposely -- you know,
 6    they tell the court we're going to do it. And then they, well,
 7    this falls under the exception, which it apparently really
 8    doesn't. You know, this isn't national security or the -- you
 9    know, the live bomb in the store or whatever. And before I
10    forget, you know, we argued that it was essentially a custodial
11    interrogation. And I don't want to concede that.
12           But when they control the process and crafted -- and we
13    need to remember in Mr. Birdrattler's case, there was the first
14    one, and then it was the: "Oh, shoot. It didn't work. Hey,
15    you need to come back again."
16                THE COURT: Yeah.
17                MR. BRANOM: Okay. So, I think that's significant,
18    too.
19           Whether or not it's the recording or the testimony, it got
20    there the same way, which was this period of time where Agent
21    Smiedala doesn't even trust another FBI agent to be in there to
22    hear what's going on. And I think that calls for the
23    cautionary instruction to the jury.
24                THE COURT: Which instruction?
25                MR. BRANOM: Well, you're right. We haven't -- I
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 39 of 63   39



 1    think those are due Monday, a week from today.
 2                THE COURT: Well, what's the trial date in these two
 3    cases?
 4                MR. BRANOM: January 6th.
 5                THE COURT: For both?
 6                MR. BRANOM: Yes. Which is what I tried to bring up
 7    in chambers last week. It got brushed aside. But we've got an
 8    issue there.
 9                THE COURT: Where are we on speedy trial here?
10                MR. BRANOM: I don't know. Well, actually, quite
11    frankly, once the government filed the instant motion, that
12    stopped the clock.
13                MS. SUEK: It does, yes.
14                THE COURT: Did you have a preference for which case
15    would go first?
16                MR. BRANOM: Well, yeah. Mr. Damon's in custody. We
17    want him to go first. And I've discussed that with
18    Mr. Birdrattler. I think it's eminently fair that Mr. Damon go
19    first.
20                THE COURT: So, we get Mr. Birdrattler right after
21    that in January?
22                MR. BRANOM: Well, we've got Mr. Bird, who I met with
23    this morning, on the 13th. G41             14
24                THE COURT: All right.
25          Well, Mr. Birdrattler is not in custody. If it was the
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 40 of 63   40



 1    20th or 27th, probably wouldn't be the end of the world.
 2    But/for the court -- was it Mr. Birdrattler had the two
 3    recordings?
 4                MR. BRANOM: Well, there's only one recording. And
 5    then all the sudden, shoot, it isn't working.
 6                THE COURT: That was Mr. Birdrattler?
 7                MR. BRANOM: Yes.
 8                THE COURT: That would be the second trial? Okay.
 9          So, what's your best case for the idea that you get the
10    adverse instruction regardless of whether the government plays
11    the recording?
12                MR. BRANOM: I think it's -- quite frankly, it's your
13    ruling on the motion.
14                THE COURT: Flattery gets you nowhere, Mr. --
15                MR. BRANOM: Well, no. Respectfully, Your Honor, all
16    the cases the government cites are somewhat dated, and I think
17    that's important, because they're all before this announced
18    policy to the court that Indian Country cases are going to get
19    recorded.
20          So, I don't have a -- this is new ground. I suppose I
21    would cite Graham that Judge Molloy was going to give a
22    cautionary instruction. I think, and I'm willing to stand
23    corrected, that she pled before it was argued.
24                MR. TATARKA: Pled mid-trial.
25                MR. BRANOM: Right. But before, you know, it was
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 41 of 63   41



 1    actually given to the jury so there isn't quite the imprimatur
 2    that it was --
 3                THE COURT: But they also played the recording;
 4    didn't they?
 5                MR. BRANOM: Right.
 6                THE COURT: So, you know, I understand -- if the
 7    recording comes in, the instruction goes with it. But there
 8    again, keeping in mind that the recording may not come in here.
 9                MR. BRANOM: Yeah. It's up to the government how to
10    put on their case. And I'm not going to sandbag. But I guess
11    it's very troubling to me, move to suppress, okay. You can't
12    suppress. And then we're going to hide from the jury that it
13    actually was recorded. And again, from our perspective, more
14    important, that they only did half of it. They only did the
15    part they liked.
16                THE COURT: That will all come out. But the question
17    is whether you want the playing of the recorded portion for the
18    jury. If you're willing to concede -- to allow that, then this
19    whole argument/exercise is moot, because then we give the
20    adverse instruction and go to trial.
21                MR. BRANOM: Well, but like I said, I can't -- I'm
22    not at that table.
23          Certainly, yes, if they play the record. But I think even
24    -- I guess I don't see the distinction of the recording versus
25    "well, here's what he said," that was adduced from each
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 42 of 63   42



 1    defendant through this portion where he's alone with Agent
 2    Smiedala and nobody tell us. So, I don't --
 3                THE COURT: I mean, that's part of the jury's
 4    evaluation on credibility. You've got one agent in the room
 5    with the defendant. And you cross-examine Mr. Smiedala --
 6    Agent Smiedala. "Oh, and Agent Burns was down the hall; wasn't
 7    he?"
 8           "Yes, he was."
 9           "And you could have had him in there to serve as a
10    witness; right? And you didn't do that; right? Okay." And --
11                MR. BRANOM: But as we -- each case, there's evidence
12    that he could have recorded that portion. He had the
13    technical --
14                THE COURT: Well, I know that.
15                MR. BRANOM: -- ability. So the fact --
16                THE COURT: I mean, that's -- that's what I
17    understand about the Birdrattler case is why Agent Burns was
18    going to be -- I guess that was the unrecorded portion -- or
19    excuse me, the recorded portion. They tried to record it,
20    didn't work, brought him back a second time.
21                MR. BRANOM: And that was Agent Schneider, I believe,
22    that was there with --
23                THE COURT: There's no scenario where two agents sat
24    and did the -- what they call the pre-polygraph interview.
25                MR. BRANOM: Right. It's always just Agent Smiedala
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 43 of 63   43



 1    by himself.
 2                THE COURT: You'll be free to cross-examine on that
 3    question. "You know, you had an agent down the hall. You
 4    didn't have him in there; did you?"
 5          So now you have your word against his word.
 6                MR. BRANOM: But I guess the cross would be slightly
 7    more effective with: "You could have recorded. And then
 8    later, actually you did, when you got to where you wanted."
 9          So that's, again, back to the that's where the hands are
10    tied, I would submit, Your Honor.
11                THE COURT: All right.
12          Anything else, Mr. Branom?
13                MR. BRANOM: Just --
14                (A brief off-the-record discussion was had among
15                Mr. Branom and the defendants at counsel table.)
16                MR. BRANOM: Mr. Damon brings up an interesting
17    point, he was interviewed prior to the supposed polygraph
18    interview, and that one was recorded.
19                THE COURT: It was recorded?
20                MR. BRANOM: Yeah. Yes. So we've got -- I guess
21    that would be an -- obviously, distinguish somewhat the two
22    cases.
23                THE COURT: So that was Mr. Damon's.
24                MR. BRANOM: Yes.
25                THE COURT: Who interviewed him the first time?
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 44 of 63   44



 1                MR. BRANOM: I think it was Burns and a tribal
 2    officer. And I think that was right at your house; right?
 3          Sorry, guys.
 4                THE COURT: Take your time.
 5                (A brief off-the-record discussion was had among
 6                Mr. Branom and the defendants at counsel table.)
 7                MR. BRANOM: Actually, in both of them, there were
 8    recordings before this one. So, I guess, if the government --
 9    yeah. It was Josh's --
10                THE COURT: Then, I guess, you'd be allowed to
11    cross-examine Agent Smiedala and say: "Well, you're aware that
12    there was an earlier -- earlier interview of Mr. Damon and
13    Mr. Birdrattler."
14          "Yes, I was."
15          And, in fact, I don't know whether he listened to it. I
16    mean, question him about whether he listened to that earlier
17    recording. All right.
18          And now -- I don't know, then it's getting difficult, I
19    agree, trying to put the genie back in the bottle.
20                MR. BRANOM: That would -- and I think we have that
21    scenario. And then, you know, there's another recording that
22    you don't hear, I think to be fair, we do need the instruction.
23    You're right, I -- bottom line, the government, I think, is
24    trying to put the toothpaste back in the tube when it's the one
25    that squeezed it out.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 45 of 63   45



 1          So, thank you for your -- if you don't have anything else,
 2    thank you, Your Honor.
 3                THE COURT: Thank you, Mr. Branom.
 4          All right.
 5          So Mr. Tatarka.
 6                MR. TATARKA: With the curt's indulgence, I think
 7    we've sort of fleshed out the legal portion of the interview.
 8    I would -- if the court --
 9                THE COURT: Before Ms. Suek comes up.
10                MR. TATARKA: Sure.
11                THE COURT: I have a couple questions for you.
12    Mr. Branom has raised this point about we have previous
13    interviews of each of these defendants. And I can't remember
14    who conducted the interview, but apparently, those interviews
15    were recorded.
16                MR. TATARKA: Yeah. The agents.
17                THE COURT: Okay.
18          Would that be appropriate for cross-examination of Agent
19    Smiedala? Was he aware of those previous recordings? Did he
20    review the previous recordings?
21                MR. TATARKA: Yes, I don't think there's any problem
22    with the cross-examination of those. I don't know the answer
23    to those questions.
24                THE COURT: Okay.
25          Well, I don't either. But -- all right.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 46 of 63   46



 1          Let me hear from Ms. Suek, and then I'll have questions
 2    for all the lawyers. I'll ask them when she's finished.
 3          Good afternoon, Ms. Suek.
 4                MS. SUEK: Good afternoon.
 5          Your Honor, actually, the Deputee case was the first case
 6    where we had a recording. Prior to that, the first decade of
 7    my career, we had no recordings. And so the way it played out
 8    was this, as it does in this case.
 9          As the court may be aware, or I'll remind the court,
10    Special Agent Smiedala's written reports of both of these
11    interviews were appended to the defendants' suppression motion.
12    So when we say that we're not going to use the recording, we're
13    going to forego from using that piece of evidence, we actually
14    mean that we're going to forego from using it totally.
15    Because, certainly, Mr. Branom can question his memory, he can
16    question that he didn't do simultaneous notes, but there is a
17    report that Special Agent Smiedala can refer to that he can say
18    refreshed his memory, which is what we always did.
19          Interestingly enough, an analogy is the Deputee case, that
20    was not only the first case where we had a recording, but also
21    the first case in my career and what I know about in the
22    district, where we were actually able to bring up the operative
23    fact of polygraph. We had to stay away from that. That was
24    something we did by routine, just like we're going to do in
25    this case, staying away from the recording. Why? It's not to
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 47 of 63   47



 1    hide evidence from the jury. There's all kinds of facts that
 2    we never put before the jury, because they might be
 3    inadmissible. They might be more prejudicial than probative.
 4    That's just the facts of it. And polygraph was one of those
 5    issues, where even though there was law that allowed us to
 6    bring it up, we never did.
 7          The Deputee case was extreme. And that is why the
 8    government -- we were allowed to present that fact on rebuttal.
 9                THE COURT: As I understand the Deputee case, the
10    defendant's cross-examination: "Now, you've told us three
11    things. And yet, your interview took an hour?"
12                MS. SUEK: Right.
13                THE COURT: And the response was: "Well, yes,
14    because I conducted a polygraph exam."
15                MS. SUEK: No. The cross-examination, he could not
16    say there was a polygraph exam. He was prohibited. So what
17    was happening throughout is that he would get questioned about
18    his special interrogation techniques, about the special skill
19    that he had over other agents, about the special techniques he
20    may use.
21          And the problem, if the court remembers, is the timing of
22    the Deputee case played into it. Special Agent Smiedala had
23    just come back from working with the Mossad, and waterboarding
24    was in the news. And all of that combined to create a
25    situation that was extraordinary. The cross-examination went
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 48 of 63   48



 1    beyond the regular cross-examination, where he simply -- it
 2    was, basically, in his mind, court-sanctioned lying. He could
 3    not tell the jury what he really did. He could only just
 4    answer the questions. "No. I -- you know, this is what I did.
 5    This is how long it took." And leave all of the polygraph
 6    information out of it.
 7          That's how it operated.
 8          So, this is not something new to suggest that we would not
 9    -- we would be keeping a fact from the jury that in the court's
10    mind is creating such an evidentiary issue that we need a
11    cautionary instruction.
12          We just keep this away from the jury.
13          The only way that we'll open the door for this, is if
14    there's no other way to answer the question, but even that, in
15    my mind -- I mean, there was -- he was pretty much directly
16    asked over and over again what he did and he never answered:
17    "I'm a polygrapher," until the Deputee case, and that was on
18    rebuttal, not cross-examining.
19          So he can be instructed --
20                THE COURT: It was a sidebar before --
21                MS. SUEK: Well, we broke for the day. And there was
22    -- it was such an extraordinary cross-examination, I asked the
23    court to hold a hearing on the ability on the case law that was
24    in existence to bring this forward as an operative fact.
25          And interestingly enough in that case, Judge Cebull ruled
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 49 of 63   49



 1    the way that he did, although reluctantly, because there was no
 2    polygraph exam. I understand that the cases that the court has
 3    referenced, that there has been no exam, but that's -- even in
 4    this case, when Special Agent Smiedala was questioned by
 5    Mr. Branom, he did say: "60 to 80 percent of my cases, I give
 6    the test."
 7          So, we actually had a situation that made Judge Cebull
 8    more comfortable. There was no ability for the jury to infer
 9    what the results would have been, because we didn't have a
10    test. And the Ninth Circuit actually noted that, as well, that
11    it made it easier to have that just as an operative fact.
12          Be that as it may --
13                THE COURT: Hold on. Let me follow-up on that: So
14    at some point, Agent Smiedala may be permitted to say: "Well,
15    I was there to give a polygraph exam." That's what his special
16    training is. Not initially, I'm talking about, if the
17    questions open the door for that.
18                MS. SUEK: Right.
19                THE COURT: All right.
20          And then he would say: "But I never gave it." And then,
21    eventually, provided the incriminating statement.
22          But I guess it would also have to be crossed on: "Well,
23    the defendant signed a consent form. He was ready and willing
24    to take the test."
25                MS. SUEK: Absolutely. And so, how this played out,
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 50 of 63   50



 1    prior to the recordings, and how it would play out now, because
 2    we had reports, like we do here, minus the recording. Special
 3    Agent Smiedala would testify about the circumstances of the
 4    interview, and from his reports, never, ever did take
 5    simultaneous notes, because you can't build a rapport doing
 6    that when you're dealing with a polygraph. So he never had
 7    that, as other agents may in their interviews.
 8          So: "No, I did not make simultaneous notes. The only
 9    thing I have is the biographical sheet that I have and the
10    report that I wrote, the summary report. And that's what I've
11    used to refresh my memory about the statements."
12                THE COURT: What do the summary reports contain here?
13    I don't recall.
14                MS. SUEK: It's, basically, just a summary of the
15    defendants' statements.
16                THE COURT: Does it talk about the polygraph, though?
17                MS. SUEK: No. I mean, it's his statements. And so
18    -- and it's not something that would go to the jury. It's your
19    question was -- in answer to -- can I show it to the court?
20    May I approach?
21                THE COURT: Yeah. Give it to the clerk, please.
22                MS. SUEK: In answer to the court's questions as
23    to --
24                THE COURT: Can I put this on the screen? Any reason
25    I can't?
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 51 of 63   51



 1                MS. SUEK: Sure.
 2          As to how he would respond, and then he'd finally have to
 3    blurt out: "Well, I recorded it."
 4          Well, that's not true. Because he could say: "Well, I
 5    reviewed my report."
 6                THE COURT: This is just the polygraph exam report?
 7                MS. SUEK: Right. But that would not go into
 8    evidence. It's a writing that that allows him to review what
 9    occurred.
10                THE COURT: Okay.
11          So, we can just refer to it more generically as a report.
12                MS. SUEK: That's exactly right. Just like they used
13    to question him when he was just a special interrogator or a
14    special interviewer. Yeah, there's no need to put polygraph
15    in. Like I said, the only time that ever came into play was
16    the extraordinary circumstance of the Deputee case. And it was
17    extraordinary. I mean, we never told the jury he was a
18    polygrapher. Because the -- even though there was law in the
19    Ninth Circuit in existence that allowed for this to come in as
20    an operative fact, that was just something we were never able
21    to convince the district court to allow us to do.
22          So, it is not that unusual, my point is, to keep a fact
23    away from the jury. Particularly, in this situation, where
24    it's a recording.
25          The fact -- the reason why -- the policy, the root cause
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 52 of 63   52



 1    underlying why a cautionary instruction is even talked about
 2    with respect to this type of evidence, is how incriminating it
 3    can be for a jury to hear the defendant's words. We
 4    respectfully disagree with Mr. Branom on that. This is -- it's
 5    not the same to not -- to have an agent testify about a
 6    defendant's words, versus a jury hearing them. We've never --
 7    there's no case that I know of, anywhere, where a cautionary
 8    instruction has been given when the government is presenting
 9    the defendant's statements only through testimony.
10          And that's because it's the unique aspect of a recording
11    that makes that problematic to the court when there is not one,
12    or a partial recording.
13          And so, the cautionary instruction, in our view, isn't
14    triggered, just as the court's order gave us the evidentiary
15    triggers for it.
16          The scenario we're presenting to the court doesn't raise
17    the same concerns.
18          What it does is allow the jury to consider credibility of
19    witnesses. And the Model Pattern Instruction tells them to do
20    that. And that's their job, to consider whether they believe
21    Special Agent Smiedala and Burns, or whether they believe the
22    defendant if the defendant chooses to testify, or present other
23    evidence.
24          They're able to consider whether he made the statement,
25    under what circumstances. They've been doing it for a lot
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 53 of 63   53



 1    longer than we've had the issue of recordings.
 2          The only other thing I will address, Your Honor, we -- as
 3    Mr. Tatarka told you, we will always try and get a copy of the
 4    policy. We're not trying to hide that from the court. There
 5    was a misunderstanding that we got an affidavit believing that
 6    there was no written policy.
 7          I still believe that's the case. But if we're wrong, I
 8    think what she's referring to is a general policy manual, and
 9    with respect to recording, there's no written policy that's
10    practiced. But I do understand the court's concern. And it's
11    not anything we're trying to hide. It's just a
12    misunderstanding in terms of whether it's in writing or not.
13    And we believed it wasn't, and that's why we got an affidavit.
14                THE COURT: Again, I highlight my concern, it's the
15    quotations in the affidavit about -- from the policy. So it
16    leads me to believe there's some document on which the agent's
17    relying.
18                MS. SUEK: Right.
19          And the other thing that I will tell you, Your Honor, is I
20    certainly was not in the meeting was Chief Justice and Director
21    Freeh. What I will tell you is, I've been here --
22                THE COURT: You're dating yourself. It was
23    Director --
24                MS. SUEK: Well, and I will date myself, since 1995.
25                THE COURT: It was Director Comey in 2015.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 54 of 63   54



 1                MS. SUEK: Comey. Okay.
 2          So, the only policy that I know of, and I've been doing
 3    Indian Country the whole time, is the one we provided the court
 4    that was focused on custodial interviews encouraging recording
 5    in other places. Noncustodial, and otherwise, that didn't meet
 6    all of the requirements of the policy.
 7          And we in Indian Country certainly encourage it.
 8          But the polygraph unit, in our view, has always -- it's
 9    just always been that exception, whether we agree or not, that
10    has always been an exception.
11          And so, I have -- I have no knowledge of any other policy
12    that was even talked about.
13                THE COURT: So, I guess, what you're telling me is to
14    be safe when it comes to the U.S. government, get it in
15    writing?
16                MS. SUEK: Always.
17                THE COURT: I guess -- well, what concerns me, again,
18    is we didn't have this issue for five years. And we were told
19    the policy has changed, we didn't have the issue for five
20    years, and suddenly we're back.
21                MS. SUEK: Well, we didn't have the polygrapher in
22    the district for five years, because Special Agent Smiedala was
23    back in D.C.
24          In the day, we never had a polygrapher in Montana, so the
25    courts were lucky to hear about polygraph evidence once every
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 55 of 63   55



 1    other year. And then we had a polygrapher in the district.
 2    And we used him as much as we could, but when he left, we
 3    didn't have anybody to replace him. So, it was only by virtue
 4    of a different assignment. We just didn't have polygraph, a
 5    polygrapher to use in these cases.
 6                THE COURT: All right.
 7          Anything else?
 8                MS. SUEK: No. Unless you have any other questions
 9    for me.
10                THE COURT: No, thank you.
11          All right.
12          So, I was hoping that we'd be able to rule from the bench.
13    I don't think I can give you enough guidance to make that
14    worthwhile. I mean, I'm trying to balance, as I said, the
15    government's proposal to have the agent testify, to allow the
16    defense to have a robust cross-examination without inducing the
17    agent into blurting out the recording, or I guess, maybe what I
18    do is not allow the agent on cross-examination to testify to
19    that. And then have a sidebar before the government redirects
20    to discuss whether the door -- whether fairness would require
21    the court to allow some discussion of that. I think that's
22    probably the tactic I would take just to avoid an inadvertent
23    disclosure.
24          I think we could get through it without reference to the
25    recording. But there is that concern I have about --
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 56 of 63   56



 1    Mr. Branom raised -- about one arm tied behind the back where
 2    you get -- talk about -- refer to a report about all this.
 3          I think, Mr. Branom, you'll have enough ability to
 4    cross-examine without necessarily the adverse instruction
 5    coming in.
 6          What I would like the parties to do is give me a few
 7    instructions, as well, that would be given in different
 8    scenarios. Number one, whether the recording gets played, what
 9    that specific language would entail.
10          Number two, you know, I'm not saying I would necessarily
11    give it -- if the recording didn't get played, Mr. Branom, what
12    would be appropriate if you were able to -- "Well, you had the
13    ability to do it, you didn't do it"; right?
14          If there's any kind of a looking with disfavor on or
15    dealing with skepticism, the testimony, when they had the
16    ability to record and did not.
17          So, there's a couple different scenarios. You get those
18    instructions to me. What? The trial's the 6th, so I'm gone
19    next week. Let me see a calendar here. How about by the 2nd
20    or 3rd? Would that be enough time?
21          Again, until I hear all the evidence, I'm not sure I can
22    say exactly what gets said and not said. But I think to be
23    safe on cross-examination, we'll instruct the agent not to
24    bring up the recording. And then, Mr. Branom, you'll have to
25    maybe have some discussion between the parties about where each
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 57 of 63   57



 1    of you think the line would be drawn. What would be fair game,
 2    what wouldn't. And then we could meet -- why don't we -- I'll
 3    set up a hearing on the 2nd or 3rd. Probably the 3rd. I'll be
 4    back in town on the 3rd. That's a Friday.
 5                MR. BRANOM: I think I'm going to be gone then, Your
 6    Honor. And also on timing, as I understand it, the government
 7    is going to endeavor to find if there's a written policy. Do
 8    we have --
 9                THE COURT: Yeah. Yeah. Okay.
10                MR. BRANOM: -- time on that, too.
11          You know, maybe -- well --
12                THE COURT: As I understand the speedy trial
13    deadlines here, Mr. Damon's is February 26th.
14    Mr. Birdrattler's February 15th. Is that with the -- are we
15    stopped now?
16                MR. BRANOM: Yes. I believe we are, Your Honor.
17                MS. SUEK: We are stopped.
18                THE COURT: I mean, Mr. Damon is in custody. So, I
19    know that's no fun.
20                MR. BRANOM: Yes.
21                THE COURT: So, we do have to check on the policy.
22    When can you give me an answer on the policy?
23                MR. TATARKA: I think the only concern -- I would
24    confidently say by the end of this week, except for some
25    concerns about the holiday. And so, maybe to be safe, two
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 58 of 63   58



 1    weeks. But we will endeavor to do it as soon as possible.
 2                THE COURT: That gives me concern. We might have to
 3    move this trial on the 6th.
 4          Hold old, Mr. Branom.
 5                MR. BRANOM: I'm holding.
 6                THE COURT: I want to say -- before I get ahead of
 7    myself, I want to see the policy, because that may have some
 8    effect on what happens with regard to the trial instructions.
 9    If there is no written policy, or written policy differs from
10    what we've been told, or has more discretion, then we have a
11    different question here.
12          Mr. Branom.
13                MR. BRANOM: We'd rather have it right than rush,
14    Your Honor.
15                THE COURT: I understand that. We're talking about a
16    week or two. We're not talking about putting this off -- I'll
17    juggle some other trials to make sure it happens in January for
18    Mr. Damon. It might not be the 6th, it might be the 20th or
19    27th. But we'll get it in.
20          I understand your hurdle, Mr. Tatarka, but give me that as
21    soon as possible.
22                MR. TATARKA: Absolutely, Your Honor. We'll get on
23    the phone this afternoon to start that process.
24                THE COURT: You'll get that to Mr. Branom, as well?
25                MR. TATARKA: Again, unless there's some reason
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 59 of 63   59



 1    why --
 2                THE COURT: Unless you have to file it under seal.
 3    Then I'll give it an in camera review and make the decision
 4    about whether a portion of it can be redacted. If there's
 5    something to be redacted, so Mr. Branom has a chance to see it
 6    and use it to prepare his cross-examination.
 7                MR. TATARKA: Absolutely, Your Honor.
 8          Like I said, we will endeavor as quickly as possible to
 9    get you an answer -- to get you the policy, if possible. If
10    not, get you an explanation about why we can't.
11                THE COURT: What the status is. Here's the policy or
12    it doesn't exist, and here's what these quotes were taken from.
13                MR. TATARKA: As I said, we will start that process
14    before we even leave Great Falls.
15                THE COURT: Then, with regard to timing, if you give
16    me the jury instructions, how about, say, by the 10th, the
17    proposals?
18                MR. BRANOM: No. No. If you're going to move it, if
19    you just want to issue a whole new schedule. I mean, we're set
20    on the 6th, so I guess setting the 10th makes me --
21                THE COURT: Well, I'm talking about just the
22    instructions related to this issue, not all your instructions.
23    On the adverse -- whatever the content of the adverse inference
24    instruction, or the view with skepticism instruction would be,
25    regarding the failure to record or -- failure to record the
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 60 of 63   60



 1    whole interview, or the failure to record it all.
 2                MR. BRANOM: I'm sorry. By -- when do you want
 3    those, Your Honor?
 4                THE COURT: Well, assuming I can get a trial set on
 5    the 20th.
 6                MR. BRANOM: That's been -- that's what --
 7                THE COURT: The 20th --
 8                MR. BRANOM: Sure.
 9                THE COURT: I believe the 20th is a holiday. The
10    21st or 27th, we might be able to squeeze in a trial those
11    days.
12          Counsel, do you have any conflicts in January, Ms. Adams?
13    Who's going to try the case?
14                MS. ADAMS: I believe Ms. Suek and I are trying it.
15                MS. SUEK: Right now, we're trying it.
16          I don't think so, Your Honor.
17                THE COURT: The two of you together are going to try
18    it?
19                MS. SUEK: Yes.
20                THE COURT: Okay.
21          Well, I will check my schedule, and then if necessary,
22    convene a phone conference to make sure everyone's available,
23    either the 21st or 27th, I hope.
24          But I'm only talking about the instruction, Mr. Branom,
25    related to the issues raised by these motions. Not all your
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 61 of 63   61



 1    jury instructions, just the --
 2                MR. BRANOM: So, certainly the 10th, which is what I
 3    understood you to say.
 4                THE COURT: Does the 10th work as well for the
 5    government?
 6                MR. TATARKA: Absolutely, Your Honor.
 7                THE COURT: So, what I would propose doing, then, is
 8    convening a new hearing -- if the trial's the 27th, convening a
 9    hearing the week of the 21st to try to give you as much
10    guidance as I can. And I urge you to have some discussions
11    yourself.
12          I spoke at the county bar lunch last week and it was
13    critical of their civil lawyers' failure to communicate without
14    the court's involvement. So, I'll put the burden on you two,
15    Mr. Branom and Ms. Adams, to get together and see if you can
16    work out some -- you don't have to agree entirely, but just
17    where those boundaries ought to be, and what some of the issues
18    of concern are.
19          Okay?
20                MR. BRANOM: Thank you, Your Honor.
21                THE COURT: Understood, Mr. Tatarka?
22                MR. TATARKA: Understood, Your Honor.
23          The only place I want to make clear, just so there wasn't
24    any -- any miscommunication from what we've presented, is that
25    it's still the United States' position that if -- that if we
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 62 of 63   62



 1    did not elicit, and as you say, not fairly within the bounds
 2    elicit that -- the recording, that even if the defense makes it
 3    an issue, we don't think there should be an adverse
 4    instruction. And I think the court understands that and
 5    understands that it's reserving that among its considerations.
 6    I just want to make that clear, so -- just in case it seemed
 7    like we had conceded that point.
 8                THE COURT: All right.
 9          I want to make sure I understand before I respond.
10          I know you don't want to concede that point. But I think
11    if you bring it up -- if you bring the recording up -- if the
12    government brings up the recording, you will get the adverse
13    inference instruction.
14                MR. TATARKA: We acknowledge that.
15                THE COURT: Okay.
16          Make sure we're clear on that point.
17                MR. TATARKA: Yes. Absolutely.
18          Our intention was never to challenge your initial ruling.
19    Our hopes are that we were within the bounds of that, which I
20    would note that your order does say "if the government raises
21    this."
22                THE COURT: All right.
23          Anything else?
24                MR. BRANOM: I look forward to the next hearing, Your
25    Honor.
     Case 4:19-cr-00057-BMM Document 53 Filed 12/26/19 Page 63 of 63   63



 1          Thank you.
 2                THE COURT: Thank you, all.
 3          We're in recess.
 4                (The proceedings in this matter were adjourned at
 5                3:32 p.m.)
 6

 7

 8

 9                             C E R T I F I C A T E
10

11          I certify that the foregoing is a correct transcript from
12    the record of proceedings in the above-entitled matter.
13          /s/ Tina C. Brilz, RPR, FCRR
14          Dated this 26th day of December, 2019.
15

16

17

18

19

20

21

22

23

24

25
